UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4546


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROLLIN ANTHONY OWENS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cr-00346-NCT-1)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North Carolina, Mireille P.
Clough, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Winston-Salem, North Carolina, for Appellant. Matthew G.T. Martin,
United States Attorney, Michael F. Joseph, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rollin Anthony Owens, Jr., pled guilty to one count of kidnapping, in violation of

18 U.S.C. § 1201(a)(1) (2012), and two counts of kidnapping a minor, in violation of 18

U.S.C. §§ 1201(a)(1), (g), 3559(f)(2) (2012). The district court found Owens’ Sentencing

Guidelines range to be 300 to 327 months’ imprisonment, and sentenced Owens to 380

months’ imprisonment. On appeal, Owens argues that his upward-variant sentence is

substantively unreasonable. We affirm.

       We review a sentence for reasonableness under “a deferential abuse-of-discretion

standard.” United States v. Ketter, 908 F.3d 61, 67 (4th Cir. 2018) (internal quotation

marks omitted). In reviewing a claim of substantive unreasonableness, we must “take

into account the totality of the circumstances, including the extent of any variance from

the Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007). In considering the

extent of the variance, however, we “must give due deference to the district court’s

decision that the [18 U.S.C.] § 3553(a) factors, on a whole, justify the extent of the

variance,” id., because “district courts have extremely broad discretion when determining

the weight to be given each” § 3553(a) factor, United States v. Jeffery, 631 F.3d 669, 679

(4th Cir. 2011).

       Here, the district court “properly considered and fully explained its decision

pursuant to the factors set forth in 18 U.S.C. § 3553(a),” including the nature and

circumstances of the offense, the history and characteristics of the defendant, the need for

adequate deterrence, and the need to protect the public from further crimes. United States

v. Diosdado-Star, 630 F.3d 359, 367 (4th Cir. 2011). The court also considered and

                                             2
explained its rejection of Owens’ arguments for a lesser sentence. See United States v.

Ross, 912 F.3d 740, 744-45 (4th Cir. 2019). We therefore discern no abuse of discretion.

      We affirm Owens’ sentence. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3